       Case 4:20-cv-05292-YGR Document 24 Filed 01/07/21 Page 1 of 3



 1   NICOLE KAMM, SBN 245534
     E-Mail nkamm@fisherphillips.com
 2   BRENDAN Y. JOY, SBN 254959
     E-Mail bjoy@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     444 South Flower Street, Suite 1500
 4   Los Angeles, California 90071
     Telephone: (213) 330-4500
 5   Facsimile: (213) 330-4501
 6   Attorneys for Defendant
     CONDENSED CURRICULUM INTERNATIONAL, INC.
 7

 8   Diyari Vázquez (SBN 222461)
     dvazquez@vgcllp.com
 9   Alexander R. Safyan (SBN 277856)
     asafyan@vgcllp.com
10   VGC, LLP
     1515 7th Street, No. 106
11   Santa Monica, California 90401
     Telephone: (424) 272-9885
12
     Attorneys for Plaintiff
13   RYAN WILLIAMS
14
                          UNITED STATES DISTRICT COURT
15
            NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
16

17
     RYAN WILLIAMS, individually, and       Case No: 4:20-cv-05292-YGR
18   on behalf of aggrieved individual,
19                      Plaintiff,          JOINT STATEMENT REGARDING
                                            MEDIATION
20           v.
21   CONDENSED CURRICULUM                   Complaint Filed:   June 1, 2020
     INTERNATIONAL, INC., a New             FAC Filed:         July 1, 2020
22   Jersey corporation doing business in   Removal Date:      July 31, 2020
     California; and DOES 1 through 10,     Trial Date:        October 12, 2021
23   inclusive,
24                      Defendants.
25

26

27

28                                           1
                         JOINT STATEMENT REGARDING MEDIATION
                                                                        4:20-cv-05292-YGR
     FP 39544921.1
       Case 4:20-cv-05292-YGR Document 24 Filed 01/07/21 Page 2 of 3



 1           Pursuant to the Court’s Case Management Conference Order, Plaintiff
 2   Ryan Williams (“Plaintiff”) and Defendant Condensed Curriculum International,
 3   Inc. (“Defendant”), hereby jointly submit this joint statement regarding
 4   mediation.
 5           The Parties have agreed to mediate this matter with Mediator Mike Young.
 6   The mediation will take place on March 25, 2021.
 7
      DATE: January 7, 2021                 FISHER & PHILLIPS LLP
 8

 9                                      By: /s/: Brendan Joy
10
                                            NICOLE KAMM
                                            BRENDAN Y. JOY
11
                                            Attorneys for Defendant
                                            CONDENSED CURRICULUM
12
                                            INTERNATIONAL, INC.

13

14    DATE: January 7, 2021                 VGC, LLP
15
                                        By: /s/: Diyari Vazquez
16                                          DIYARI VÁZQUEZ
                                            Attorneys for Plaintiff
17                                          RYAN WILLIAMS
18

19

20

21

22

23

24

25

26

27

28
                                              2
                        JOINT STATEMENT REGARDING MEDIATION
                                                                      4:20-CV-05292-YGR
     FP 39544921.1
       Case 4:20-cv-05292-YGR Document 24 Filed 01/07/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          I, the undersigned, am employed in the County of Los Angeles, State of California. I
     am over the age of 18 and not a party to the within action; am employed with Fisher & Phillips
 3   LLP and my business address is 444 South Flower Street, Suite 1500, Los Angeles, California
     90071.
 4
             On January 7, 2021 I served the foregoing document entitled JOINT STATEMENT
 5   REGARDING MEDIATION on all the appearing and/or interested parties in this action by
     placing     the original    a true copy thereof enclosed in sealed envelope(s) addressed as
 6   follows:

 7    Diyari Vázquez                                              Attorneys for Plaintiff
      Alexander R. Safyan                                         RYAN WILLIAMS
 8    VGC, LLP
      1515 7th Street, No. 106                                    Telephone: (424) 272-9885
 9    Santa Monica, California                                    Email: dvazquez@vgcllp.com
      90401                                                       asafyan@vgcllp.com
10
            [by MAIL] - I am readily familiar with the firm's practice of collection and processing
11           correspondence for mailing. Under that practice it would be deposited with the U.S.
             Postal Service on that same day with postage thereon fully prepaid at Los Angeles,
12           California in the ordinary course of business. I am aware that on motion of the party
             served, service is presumed invalid if postage cancellation date or postage meter date is
13           more than one day after date of deposit for mailing this affidavit.
14          [by ELECTRONIC SUBMISSION] - I served the above listed document(s) described
             via the United States District Court’s Electronic Filing Program on the designated
15           recipients via electronic transmission through the CM/ECF system on the Court’s
             website. The Court’s CM/ECF system will generate a Notice of Electronic Filing
16           (NEF) to the filing party, the assigned judge, and any registered users in the case. The
             NEF will constitute service of the document(s). Registration as a CM/ECF user
17           constitutes consent to electronic service through the court’s transmission facilities.
18          [by FEDERAL EXPRESS] - I am readily familiar with the firm’s practice for
             collection and processing of correspondence for overnight delivery by Federal Express.
19           Under that practice such correspondence will be deposited at a facility or pick-up box
             regularly maintained by Federal Express for receipt on the same day in the ordinary
20           course of business with delivery fees paid or provided for in accordance with ordinary
             business practices.
21
            [by PERSONAL SERVICE] - I caused to be delivered by messenger such envelope(s)
22           by hand to the office of the addressee(s). Such messenger is over the age of eighteen
             years and not a party to the within action and employed with Network Express, whose
23           business address is 1533 Wilshire Boulevard, Los Angeles, CA 90017.
24           I declare that I am employed in the office of a member of the bar of this Court at whose
     direction the service was made.
25
             Executed January 7, 2021 at Los Angeles, California.
26
         Tatiana Le                                By: /s/: Tatiana Le
27                     Print Name                                           Signature

28
                                                     3
                                      CERTIFICATE OF SERVICE
     FP 39544921.1
